PER CURIAM.
Appellant seeks reversal of a final judgment dismissing his amended complaint. The complaint was in three counts. Counts one and two urged a breach of contract and negligent performance of contract, respectively. The order of dismissal must be affirmed as to these counts upon the rule stated in Sickler v. Indian River Abstract & Guaranty Co., 142 Fla. 528, 195 So. 195 (1940). Appellant’s count three charges fraud, but no facts to support fraud were alleged. See Rule 1.9(b), Fla.R.Civ.P., 30 F.S.A. The allegations were entirely by the conclusion of the pleader.
Appellant’s second point, which urges that he should have been allowed to file another amended complaint, is without merit. See Matson v. Tip Top Grocery Co., 151 Fla. 247, 9 So.2d 366, 368 (1942).
Affirmed.